United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 18, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30447
                           Summary Calendar



FREDDIE L. ATKINS,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 5:02-CV-2133
                          --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Freddie L. Atkins appeals the district court’s affirmance of

the Social Security Commissioner’s decision to deny him

disability insurance benefits and supplemental security income

under the Social Security Act.     Atkins contends that the

Commissioner’s decision was not supported by “substantial

evidence.”     Atkins alleges that the Administrative Law Judge

(ALJ) erred by determining that Atkins’ impairments did not meet

or equal certain Impairment Listings.     Atkins, however, has not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30447
                                 -2-

demonstrated that his impairments satisfy or medically equal the

requisite criteria for Impairment Listings 3.10 and 4.03.

     Atkins also asserts that the ALJ erred by not adequately

considering Atkins’ impairments in combination when determining

disability status.    The ALJ did consider Atkins’ impairments in

combination but determined that they did not constitute a

disabling combination of impairments.      Without more, Atkins mere

allegation that the ALJ’s consideration was “inadequate” is

without merit.

     Atkins further contends that the ALJ erred by determining

that Atkins’ testimony regarding his impairments was not

credible.    The ALJ is entitled to determine credibility and weigh

testimony.    Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir.

1994).   The ALJ’s credibility determination is entitled to great

deference.    Newton v. Apfel, 209 F.3d 448, 459 (5th Cir. 2000).

The ALJ set forth several facts underlying the determination that

Atkins was not credible, including citations to medical record

evidence.    In light of the discretion to which the ALJ is

entitled, this contention has no merit.

     Atkins also argues that the ALJ erred by determining that

Atkins retained the residual functional capacity (RFC) to perform

a full range of medium work, except for any work involving

hazardous machinery or unprotected heights.     Medium work requires

lifting no more than 50 pounds at a time, with frequent lifting

of objects weighing up to 25 pounds.    20 C.F.R. § 404.1567(c).
                           No. 04-30447
                                -3-

     The ALJ determined that Atkins’ allegations regarding his

impairments were not credible.   The ALJ found that Atkins ability

to perform basic work activities was not significantly limited.

The ALJ set forth several facts underlying the determination that

Atkins was capable of performing a full range of medium work, and

Atkins has failed to show that the ALJ’s determination was not

supported by substantial evidence.

     Atkins further contends that the ALJ erred by not requesting

the assistance of a medical expert.    Because the regulations do

not mandate that the ALJ ask for and consider opinions from

medical experts, this court will reverse the ALJ’s decision not

to utilize a medical expert “if the claimant shows (1) that the

ALJ failed to fulfill his duty to adequately develop the record,

and (2) that the claimant was prejudiced thereby.”    Brock v.

Chater, 84 F.3d 726, 728 (5th Cir. 1996).    “To establish

prejudice, a claimant must show that he could and would have

adduced evidence that might have altered the result.”    Id.

(internal quotation marks and citation omitted).

     Although Atkins contends that a medical expert was needed to

interpret medical records and to explain the combination effect

of Atkins’ impairments, Atkins points to no evidence that, had

the ALJ allowed a medical expert to testify, would have been

adduced at the hearing and that could have changed the result of

the proceeding.   See id. at 728-29.   Accordingly, Atkins fails to
                           No. 04-30447
                                -4-

show that he was prejudiced by the ALJ’s failure to request a

medical expert.

     Lastly, Atkins asserts that the ALJ erred by relying on the

Medical-Vocational Guidelines instead of a vocational expert when

determining that Atkins could perform a full range of medium work

in the national economy.   “When the claimant suffers only from

exertional impairments or his non-exertional impairments do not

significantly affect his residual functional capacity, the ALJ

may rely exclusively on the Guidelines in determining whether

there is other work available that the claimant can perform.”

Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).      As

discussed above, the ALJ properly determined that Atkins’

allegations of significant impairment due to his nonexertional

impairments were not credible to the extent alleged and, as such,

did not significantly affect Atkins’ ability to perform medium

work.   Thus, the ALJ was entitled to rely exclusively on the

medical vocational guidelines.   Selders, 914 F.2d at 618.

     As a result of the foregoing, the decision of the district

court affirming the Commissioner’s denial of benefits is

AFFIRMED.